DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5749931 to Goodman.
Claims 27-29, 31-35, 37, 41-42:
Goodman teaches a method for manufacturing a reflective coated glass article having a reflectance of 35-70% (abstract).  The coated glass article is made on a float glass production line having multiple coating stations (Fig. 2) and includes a first coated silicon layer formed by CVD of silane and inert gas (3:48-63) to a thickness of 100-220 angstroms (2:54) and a second coated silica layer formed by CVD of silane, oxygen source, and ethylene radical scavenger (3-4:64-8) to a thickness of 80-220 angstroms (3:24-27).

Claim 30:
The examples result in a first coated layer having a refractive index of 4.8 and a second coated layer having a refractive index of 1.45 (Table 2).

It is well understood in the context of CVD that water vapor is an alternate oxygen source to oxygen gas (4:8-28).
Claims 38, 44-45:
A third coating layer is applied at a thickness of 80-220 angstroms (3:30-37).  The third coating layer is described as the outer layer (3:30-37).
Claims 39-40, 46:
In general, the optical and electrical properties of a reflective coated glass article will be the inherent result of the composition and process used to make the reflective coated glass article.  Since the claimed composition and process are the same as the prior art, the resulting optical and electrical properties will also be the same.  Additionally, the claimed a* and b* values are taught by Goodman (Table 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796